Citation Nr: 0937997	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  02-10 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran had active service from January 1982 to January 
1985.  He died in late  1997.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 1998 and September 1998 rating 
actions of the Department of Veterans Affairs (VA), Regional 
Office (RO), in San Juan, Puerto Rico.  In August 2001, May 
2002, and March 2007, the Board remanded the case for further 
development.  

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not rated totally disabled for 10 
continuous years immediately preceding his death; was not 
totally disabled from date of his discharge for a period of 
not less than 5 years immediately preceding his death; and 
was not a former prisoner of war (POW).

2.  The Veteran was not "entitled to receive" total 
disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

However, in the present decision, the Board has found that, 
as a matter of law, the appellant is not entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318.  The notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter. Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  In such claims where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In cases such as this, VA is not required to address the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004.  

Analysis

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of at least five years from the date of his 
discharge or release from active duty or (3) was a former POW 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular 
or may be a total disability rating based on unemployability 
(TDIU).  38 C.F.R. § 3.22(c).

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances: (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases in which the survivor seeks to establish entitlement to 
DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating.

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100 
percent disabling service-connected disability for ten years 
prior to death, then the survivor may claim DIC benefits 
under § 1318, even though the deceased Veteran did not 
actually receive such compensation.  VA Gen. Coun. Prec. 68-
90 (July 18, 1990). See also Green v. Brown, 10 Vet. App. 
111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Cole, 13 Vet. 
App. at 278.  However, effective January 21, 2000, 38 C.F.R. 
§ 3.22 precluded survivors of Veterans from bringing claims 
for DIC benefits using a "hypothetical entitlement" approach 
for claims pending as of January 21, 2000.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. § 3.22, barring 
the use of the "hypothetical entitlement" theory, does not 
have an impermissible retroactive effect and may also be 
applied to bar claims for DIC benefits filed by survivors 
prior to January 21, 2000.  Rodriguez v. Peake, 511 F.3d 
1147, 1156 (Fed. Cir. 2008).  In Rodriguez, the Federal 
Circuit found that the application of the amended section 
3.22 did not create an unlawful retroactive effect because it 
did not retrospectively diminish any rights to benefits.  
Notably however, Mrs. Rodriguez had filed her DIC claim 
before the Court's decision in Green was issued (i.e., before 
February 1997).  The decision left open the question of 
whether hypothetical entitlement was available to an 
appellant who filed her claim after Green (i.e., after 
February 1997), but prior to the regulatory change (i.e., 
prior to January 2000).

However, in response to this question, the Federal Circuit 
most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriquez, are retroactive even where an 
appellant filed her claim after the decision in Green (that 
is, after February 1997).  Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In essence, under Rodriguez and 
Tarver, the amended regulation 38 C.F.R. § 3.22 does not have 
an impermissible retroactive effect, and may be applied in 
order to bar DIC claims filed by survivors under the 
"hypothetical entitlement" theory, no matter when the claim 
was filed.  Simply put, there is no longer any such thing as 
"hypothetical entitlement" to DIC benefits.

In this case, the Veteran died in late 1997.  He was 35 years 
old.  The death certificate lists the immediate cause of 
death as acute edema of the lung, with acute and chronic 
alcohol intoxication listed as a contributing cause.  
Initially, after a review of the record, the Board finds that 
the Veteran was not in actual receipt of total 100 percent 
disability compensation due to service-connected disabilities 
prior to his death for any of the required periods of time.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

At the time of his death in November 1997, the Veteran was 
not service-connected for any disability.  However, following 
his death, service connection for chronic undifferentiated 
schizophrenia was established for accrued benefits.  A 50 
percent rating was established as of March 5, 1993; 100 
percent from September 13, 1994; and 50 percent from November 
1, 1994.  A 100 percent rating was established only from 
September 13, 1994, to October 31, 1994.  As such, a total 
disability (100 percent) was not in effect for a period of 
ten or more years immediately preceding the Veteran's death.  
It follows that he also did not have total disability (100 
percent) for at least five years from the date of his 
separation from service in January 1985.  Furthermore, there 
is no indication or allegation that he was a former POW.  In 
short, he was not in actual receipt of compensation for a 
service-connected disability rated as totally disabling by VA 
for any of the required periods of time.  38 C.F.R. § 
3.22(a).

The Board notes that if the appellant were to contend that 
the Veteran should have been in receipt of total 100 percent 
disability compensation due to his service-connected 
disability for at least 10 years prior to the Veteran's 
death, that would in essence, be a claim for "hypothetical" 
entitlement.  However, any potential claim based on 
"hypothetical entitlement" is now barred as matter of law, no 
matter when the DIC claim for benefits was filed.  Rodriguez, 
511 F.3d at 1156; Tarver, 557 F.3d at 1377.  The Board 
concludes that any possible theory of hypothetical 
entitlement is barred in the present case pursuant to the 
applicable regulation, 38 C.F.R. § 3.22, as well the Federal 
Circuit's holdings in Rodriguez and Tarver.

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).

However, there is no allegation by the appellant nor does any 
evidence of record show that she has met the criteria for any 
one of the eight exceptions listed under 38 C.F.R. § 3.22(b).  
In this regard, there has been no allegation or evidence of 
CUE in any prior RO decision, nor has the appellant or her 
representative identified any other basis for granting this 
claim.  38 C.F.R. § 3.22(b)(1).  With regard to CUE, the 
appellant has not provided the date or the approximate date 
of the decision or otherwise provide sufficient detail so as 
to identify the decision sought to be attacked collaterally, 
and establish how based on the evidence of record and the law 
at the time of the decision, the Veteran would have been 
entitled to receive a total rating.  See Cole, 13 Vet. App. 
at 268.  In fact, neither the appellant nor her 
representative has ever mentioned CUE.  In addition, the 
appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 38 
C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 38 
U.S.C.A. § 1318.

The Board is sympathetic to the appellant's claim and her 
particular circumstances. Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c).  Her claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 even as a claim for hypothetical entitlement is barred 
as a matter of law.  In essence, the facts of this case are 
not in dispute and the law is dispositive.  Accordingly, the 
appellant's claim under the provisions of 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (noting that where the law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 



ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied. 


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, the 
Court has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, service connection for chronic undifferentiated 
schizophrenia was established for accrued benefits.  While 
the RO sent various notices, none of these notices complied 
with the Court's holding in Hupp.  This must be accomplished.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

When any Veteran dies from a service-connected disability, 
the Veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009).  A death will be 
considered to result from a service-connected disability when 
the evidence establishes that disability that is causally 
related to service either caused, or contributed 
substantially or materially to the Veteran's death.  Id.; 38 
C.F.R. § 3.312 (2009).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312 (2009).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit, interpreting 38 U.S.C.A. § 1110 in light of 
its legislative history, held that VA compensation benefits 
are available for alcohol or drug-related disability, here 
death, that arises secondarily from a service-connected 
disorder, here chronic undifferentiated schizophrenia.  Id. 
at 1370.  

In this case, service connection was established for chronic 
undifferentiated schizophrenia and the Veteran's cause of 
death was linked to acute and chronic alcohol intoxication.  
A June 2000 Medical Certificate noted that the Veteran's 
death was due to hypertension and excessive ingestion of 
liquor which was caused by stress of family problems.  On 
remand, a medical opinion should be rendered as to whether 
the Veteran's death was related to his service-connected 
chronic undifferentiated schizophrenia.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the appellant a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (1) a statement of 
the disabilities for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf.

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran's claims file to be 
reviewed by an appropriate specialist so 
as to express an opinion as to whether the 
Veteran's chronic undifferentiated 
schizophrenia was related to his death.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed.  

Specifically, the specialist should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the Veteran's 
service-connected chronic undifferentiated 
schizophrenia contributed to his death due 
to acute and chronic alcohol intoxication.  
The examiner should also indicate whether 
it is at least as likely as not that the 
Veteran's death was in any other way 
related to his service-connected chronic 
undifferentiated schizophrenia.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


